In June, 1927, the appellee, Eubanks, owned a tenant house situated in Bowie county, a few miles from the city of Texarkana, on which the appellants had issued tornado policies of insurance. This suit was filed against them to collect damages to the building, which it is alleged were caused by a windstorm occurring on or about June 4, 1927. A trial before a jury resulted in a verdict and judgment in favor of the appellee for the sum of $375.
The only question presented in this appeal is; Did the evidence support the finding of the jury that the building was damaged by a wind storm? The evidence relied on to show that the damages resulted from wind was largely circumstantial, and there was testimony which tended strongly to prove the contrary. It would serve no useful purpose to state that evidence in detail. After a careful examination of the testimony, we have concluded that the judgment should be affirmed. While the testimony was in some respects conflicting, we cannot say that it was insufficient to support the conclusion of the jury.
The judgment is therefore affirmed.